Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 1 of 11 Page ID #:2055




     1   Brad D. Brian SBN 79001
         Michael R. Doyen SBN 119687
     2   Bethany W. Kristovich SBN 241891
         John M. Gildersleeve SBN 284618
     3   MUNGER, TOLLES & OLSON LLP
         350 South Grand Avenue, 50th Floor
     4   Los Angeles, CA 90071-3426
         (213) 683-9100; Fax:   (213) 687-3702
     5   brad.brian@mto.com
         michael.doyen@mto.com
     6   bethany.kristovich@mto.com
     7   Attorneys for Plaintiffs MGM RESORTS
         INTERNATIONAL, et al.
     8
         Mark P. Robinson, Jr., SBN 54426
     9   Daniel S. Robinson, SBN 244245
         ROBINSON CALCAGNIE, INC.
   10    19 Corporate Plaza Drive
         Newport Beach, CA 92660
   11    (949) 720-1288; Fax: (949) 720-1292
         mrobinson@robinsonfirm.com
   12    drobinson@robinsonfirm.com
   13    Attorneys for Defendants,
         ANDREA ABRAMS, et al.
   14
         [See Signature Line for Additional
   15    Defendants]
         *Additional counsel of record listed on
   16    page 2
   17
   18                        UNITED STATES DISTRICT COURT

   19         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

   20
   21 MGM RESORTS INTERNATIONAL,                   Case No. LA CV18-06113 JAK (FFMx)
      et al.,
   22                                              REPORT ON MEDIATION
                  Plaintiffs,
   23                                              Trial Date:    Not Yet Assigned
              vs.
   24
      DAVID AASE, et al.,
   25
                  Defendants.
   26
   27
   28

                                         REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 2 of 11 Page ID #:2056




     1
     2   * Counsel of record continued
     3   Robert T. Eglet (Pro Hac Vice                 Kevin R. Boyle SBN 192718
         Forthcoming)                                  PANISH SHEA & BOYLE LLP
     4   Robert M. Adams (Pro Hac Vice                 11111 Santa Monica Blvd., Suite 700
         Forthcoming)                                  Los Angeles, CA 90025
     5   EGLET PRINCE                                  (310) 477-1700; Fax: (310) 477-1699
         400 S. Seventh St., Suite 400                 boyle@psblaw.com
     6   Las Vegas, NV 89101
         (702) 450-5400; (702) 450-5451                Attorneys for Defendants BRYCE
     7   Eservice@egletlaw.com                         HEATHCOAT, et al. [See Signature
                                                       Line for Additional Defendants]
     8   Attorneys for Defendants,
         ANDREA ABRAMS, et al.
     9
         Adam H. Braun SBN 199544                      Andrew A. August SBN. 112851
   10    Joshua M. Moonesinghe SBN 316620              Kevin F. Rooney SBN 184096
         BRAUN & BRAUN LLP                             BROWNE GEORGE ROSS LLP
   11    10250 Constellation Blvd., Suite 1020         101 California Street, Suite 1225
         Los Angeles, California 90067                 San Francisco, California 94111
   12    (310) 277-4777 Fax: (310) 507-0232            (415) 391-7100 Fax: (415) 391-7198
         adam@braunlaw.com                             aaugust@bgrfirm.com
   13    josh@braunlaw.com                             krooney@bgrfirm.com
   14    Attorneys for Defendants JUSTIN               Attorneys for Defendant JULIE
         GALVAN, R.G., A MINOR, P.G., A                MCGINIS
   15    MINOR, P.G., A MINOR, ESTATE OF
         KERI GALVAN, KEITH MINEO, and
   16    JESSICA DAVIES
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -2-
                                         REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 3 of 11 Page ID #:2057




     1        The parties respectfully advise the Court that mediation efforts are still
     2 ongoing. The parties have held numerous days of mediation to date and are engaged
     3 in continuing discussions. The parties propose to report back as to the status of the
     4 mediation efforts by November 29, 2019.
     5 DATED: September 27, 2019            MUNGER, TOLLES & OLSON LLP
     6
     7
                                            By: /s/ Bethany W. Kristovich
     8
                                                Brad D. Brian SBN 79001
     9                                          Michael R. Doyen SBN 119687
   10                                           Bethany W. Kristovich SBN 241891
                                                John M. Gildersleeve SBN 284618
   11                                           MUNGER, TOLLES & OLSON LLP
   12                                           350 South Grand Avenue, 50th Floor
                                                Los Angeles, CA 90071-3702
   13
   14                                            Attorneys for Plaintiffs MGM RESORTS
                                                 INTERNATIONAL, et al.
   15
   16 DATED: September 27, 2019             ROBINSON CALCAGNIE, INC.
   17
   18
   19                                       By: /s/ Daniel S. Robinson
                                                Mark P. Robinson, Jr. SBN 54426
   20                                           Daniel S. Robinson SBN 244245
                                                19 Corporate Plaza Drive
   21                                           Newport Beach, CA 92660
                                                (949) 720-1288; Fax: (949) 720-1292
   22                                           mrobinson@robinsonfirm.com
                                                drobinson@robinsonfirm.com
   23
                                                 And
   24
                                                 Robert T. Eglet (Pro Hac Vice
   25                                            Forthcoming)
                                                 Robert M. Adams (Pro Hac Vice
   26                                            Forthcoming)
                                                 EGLET PRINCE
   27                                            400 S. Seventh St., Suite 400
                                                 Las Vegas, NV 89101
   28                                            (702) 450-5400; (702) 450-5451
                                                -3-
                                         REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 4 of 11 Page ID #:2058




     1                                        Eservice@egletlaw.com
     2                                        Attorneys for Defendants, ANDREA
                                              ABRAMS, DANIEL ABRAMS,
     3                                        LEANNE ALTAMIRANO, JOANNA
                                              ALVAREZ, JENNIFER APARICIO,
     4                                        SHARMEN BADUA-MURRAY,
                                              SHANNON BALAS, JASMINE
     5                                        BARBUSCA, ASHLEY BECKER,
                                              ANNALISE BELMARES, MEGHAN
     6                                        BELMARES, JONATHAN BELTRAN,
                                              AMANDA BOBB, MICHAEL
     7                                        BRADLEY, STEVEE BRANCATO,
                                              JOHN BUI, LYNZEE CAMPBELL,
     8                                        KAREN CANADA, BRITTNIE NICOLE
                                              CARDENAS, ELIZABETH
     9                                        CARVALHO, CONNOR CASAREZ,
                                              CHRISTOPHER CAYWOOD,
   10                                         KASANDRA CAYWOOD, KERI
                                              CESARIO, ROBERT CESARIO, KRISTI
   11                                         CHRISTENSEN, KATHLEEN CONTI,
                                              TYLER CRAIG, BRENDA CRANE,
   12                                         JENNIFER CUEVAS, ADRIANNA
                                              CULLER, KYLE DAVID, VANESSA
   13                                         DIPOLITO, ROBYN DOBBS, ELYSE
                                              DONNELLY, JESSICA DOVALINA,
   14                                         GENA ELFELT, STACI ELLIS, STEVE
                                              ENCINIAS, MELISSA FIERRO,
   15                                         DANIEL FLORES, AMANDA FROST,
                                              STEPHANIE GALLEGOS, TRISTI
   16                                         GLOVER, ALESHA GONZALEZ,
                                              JENNIFER GRIMM, GABRIEL
   17                                         GUERRERO, TRISHA GUERRERO,
                                              LARRY HAYDEN, BRANDON
   18                                         HELMICK, KRISTINE HENDERSON,
                                              WHITNEY HINNANT, TAMMY
   19                                         HISCOX GURULE, KENDRA HOBBS,
                                              KATHERINE HOEY, LISA HOLGUIN,
   20                                         BRENDAN HOOLIHAN, DEBRA
                                              HUDSON, JULIE HUNTSINGER,
   21                                         RENEE JIMENEZ, MICHELLE JONES,
                                              ALAINA KELLY, WILLIAM KELLY,
   22                                         BRIAN KETTERING, YVETTE
                                              KETTERING, REBECCA KNEPPER,
   23                                         KASH KNUDSON, CHELSEA
                                              LAURENT, NICHOLAS LAWLOR,
   24                                         TIFFANI LAWYER, RUTH LEGASPI,
                                              DELANE LEIVAS, JUDITH LEYN,
   25                                         MICHAEL LJUBIC, ARLA LONCAR,
                                              BLAKELONCAR, LETICIA LUNA,
   26                                         KELCY MAIO, ASHLEY
                                              MANSPERGER, ADAM MATZ, CHRIS
   27                                         W. MURRAY, ANA NUNEZ, LUIS
                                              NUNEZ, ARIEL ONTMAN, LESLIE
   28                                         PAIZ, ROCKY PALERMO, SALLY

                                             -4-
                                      REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 5 of 11 Page ID #:2059




     1                                        PALMER, HALEY PANNO, KENDALL
                                              QUIROZ, LYNNE REICK, JASARA
     2                                        REQUEJO, SAUL RODRIGUEZ,
                                              CLAUDIA ROMERO, HARRY
     3                                        ROMERO, ANNA ROSS, AMANDA
                                              RUMBLE, ERIC RYMER, JUSTINE
     4                                        SALAS, JANAE SAMBRANO, JANET
                                              SEEGER, MAGEE SEGAL, TOMMIE
     5                                        SERRANO, STEPHANIE SMARKER,
                                              PARKER STEVENS, STEVE
     6                                        STEWART, SHANDI STRONG,
                                              NICHOLAS SWARTZ, YVETTE
     7                                        SWARTZ, JANELLE TERKEURST,
                                              EVAN TILLEMA, ALFREDO TOLEDO,
     8                                        JOHNNY TOSCANO, RHONDA
                                              TRASK, HAMIDA TRUJILLO, LIGIA
     9                                        URIARTE, NATHALIE VANDERSTAY,
                                              AMANDA WECHSLER, STACY
   10                                         WILBANKS, ANNA WILLIAMS,
                                              JOSEPH WILLIAMS, JAMES
   11                                         WILLIAMSON, MCKAYLA WILSON,
                                              BRETT YEAKEL, SHANNON
   12                                         ZEEMAN, SHARLA ZOTEA
   13 DATED: September 27, 2019          PANISH SHEA & BOYLE LLP
   14
   15
   16                                    By: /s/ Kevin R. Boyle
                                           Kevin R. Boyle SBN 192718
   17                                      11111 Santa Monica Blvd., Suite 700
                                           Los Angeles, CA 90025
   18                                      (310) 477-1700; Fax: (310) 477-1699
                                           boyle@psblaw.com
   19
                                             Attorneys for Defendants BRYCE
   20                                        HEATHCOAT, LISA DANCEL, CODI
                                             BABCOCK, LEANNE HUGGINS, RENEE
   21                                        ALCALA, CHRIS W. MURRAY,
                                             SHARMEN MURRAY, LARISSA
   22                                        COBURN, LORI KAMMER, TODD
                                             KAMMER, AARON E. JENKINS,
   23                                        BRIANNA TAYLOR, DANIEL STAPLES,
                                             DAVID SCANTLIN, DESIREE TEMPLE,
   24                                        DONALD WASHBROOK JR., ELLEN
                                             DAVIS, ERICA GALLEGOS, HEATHER
   25                                        HERNANDEZ, JOANNA KILMA, JULIA
                                             CAMPOS, KAREN ELAINE SMERBER,
   26                                        KARLEE POE, KERRY WISDEN,
                                             KRISTINA STAPLES, LARRY
   27                                        DELGADO, LAUREN BRADY, LAUREN
                                             CHRISTINE KRUEGER, LAUREN HITT,
   28                                        LISA HARTZ, MICHELLE ANN

                                             -5-
                                      REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 6 of 11 Page ID #:2060




     1                                       CASHMAN, MICHELLE SCANTLIN,
                                             MIKAELA DIAZ, RYAN L. SCANTLIN,
     2                                       SAMUEL STAPLES, TAWANYA OTTO,
                                             TAYLOR BLAISER, TIFFANY BALL,
     3                                       H.S., A MINOR , JEFFREY STEFFENS,
                                             CHARLES MAYFIELD, CHARLES
     4                                       MAYFIELD IV, CHRISTINE A.
                                             MAYFIELD, CINDY BRADSHAW,
     5                                       CRYSTAL SALAZAR, GLORIA
                                             AGUIRRE, JULIE DOVE, REBEKAH
     6                                       SCHEUSSLER, ROBERT BRADSHAW,
                                             STACEY BROWN-FUSANO, DEBORAH
     7                                       HALL, ERNESTO ALFARO, JESUS
                                             ASTUA, CHEYENE BACON-
     8                                       MERIWEATHER, MARY BANTA, TED
                                             BANTA, JANNETTE BLAKE, JODI
     9                                       BOATWOOD, DIANELLA BONO,
                                             MAUREEN BONTE, JAMES BRIGHTLY,
   10                                        TREANESHA LASHONDA BULLION,
                                             TERRY BURK, ANDREA
   11                                        BUSTAMANTE, GABRIELLA
                                             BUSTAMANTE, JENNIFER CAMPAS,
   12                                        ANGELA CATURA, WILLIAM COOK,
                                             JOY M. CRUZ, NICOLE CUSICK,
   13                                        ROBERT CUSICK, DEBORAH
                                             DAWKINS, DEANNA DAWSON, LORI
   14                                        DAWSON, CYNTHIA DEARING, BRETT
                                             DELAURA, DANIEL DOMINGUEZ,
   15                                        AMBER DURHAM, CANDICE
                                             ERICKSON, CHRIS ERICKSON, NICO
   16                                        ESTRADA, BRIANA EVANS, ASHLEY
                                             FARGO, JENNIE FERNANDES, MINDY
   17                                        FINCHER, DONALD FORSYTH,
                                             LORRAINE FUENTES, STEPHANIE
   18                                        GALLEGOS, CELENA GARCIA, STACY
                                             GARCIA, ROBERT GLAVIS, TERESA
   19                                        GLAVIS, ASHLEY GOMEZ, DANIEL
                                             JOSEPH GONZALES, MIKERRA
   20                                        GUERRERO, STEVEN HALL, TRAVIS
                                             HALL, BRANDON HARLOW,
   21                                        MELINDA HAWKINS, KILEY HAYDEN,
                                             KRISTINA HAYDEN, RICARDO
   22                                        HERNANDEZ, EMMITT HICKMAN,
                                             TERESA HIMLEY, TANNA HOLDERLE,
   23                                        CINDY HOLGUIIN, MELISSA
                                             HOLMQUIST, TAYLOR HOOD,
   24                                        BRENDAN HOOLIHAN, BRET IVEY,
                                             LANESHIA JOHNSON, KELSI
   25                                        KESSLER, SANA KHADER, MICHAEL
                                             KRETSCHMAR, SOPHIA LIMA, ELVIA
   26                                        LLAMAS, MANUEL LLAMAS,
                                             DELANEY LLANUSA, JEFF
   27                                        MANAHAN, KEVIN MANAHAN,
                                             ANDREW MARTINEZ, SOMER
   28                                        MARTINEZ, TONY MARTINEZ,

                                             -6-
                                      REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 7 of 11 Page ID #:2061




     1                                       WILLIAM MASON, ASHLEY DAWN L
                                             MEAD, RACHELLE MELOCOTON,
     2                                       MELISSA MINA, ALEXANDRIA
                                             MITCHELL, DODI MOORE, LISA
     3                                       MORAN, JILLIAN MUELLER,
                                             JONATHAN MULLIGAN, KEVIN
     4                                       MURPHY, CHRIS W. MURRAY, LISA
                                             MUZYCKA, CYNTHIA OLVERA,
     5                                       LESLIE LYNN PAIZ, REIGHLYNN
                                             PARSLEY, PAUL PEREZ, ERIC
     6                                       PERKINS, BRIAN PICKENS, LEONEL
                                             M. PLATA, KEITH POWERS,
     7                                       MATTHEW C. REED, BRENDA
                                             RESNICK, KURT ROBERTS, MICHAEL
     8                                       ROBERTSON, SUSAN ROSE, CHANTEL
                                             RUBIO, LAURA RUIZ, RENEE
     9                                       SALAZAR, SELSO SALAZAR,
                                             ERNESTINE SANDOVAL, ROBERT
   10                                        SCHRODE, ALICIA SEGOVIA,
                                             GILBERT SEGOVIA, CHERYL SEGUIN,
   11                                        FRED SEGUIN, ANTHONY SILVA,
                                             CHEYENNE NICOLE SIMON, SHELBY
   12                                        SLIFKA, RYAN SMITH, STEPHANIE
                                             SOTOMAYOR, KATEY SOUZA,
   13                                        CHERYL SPENCER, AMBER STREID,
                                             CLINT SUNDEEN, KYLE C. SUNDEEN,
   14                                        LYNNSEY SWEET, RUBEN
                                             TALAMANTEZ, DEBORAH THOMAS,
   15                                        LINDSAY TILLEMA, KENNETH
                                             TONKOVICH, HAMIDA TRUJILLO,
   16                                        JACQUELYN TRUJILLO, ERIN
                                             VALENZUELA, GERARD
   17                                        VANGERWEN, DILLON VILLALOBOS,
                                             DON VILLALOBOS, LISA
   18                                        VILLALOBOS, PARISSE VILLALOBOS,
                                             CHRISTOPHER WETZEL, GREG
   19                                        WHITE, VICTORIA WHITE, TRACIE P.
                                             WIGHT, JAMES WILLIAMSON,
   20                                        MCKAYLA WILSON, JEFF WRIGHT,
                                             TOME XAYAVONG, TENESHA
   21                                        ALFARO, DANIEL EARL ALVAREZ,
                                             TINELLA BARRANCO, DONOVAN
   22                                        BARTHEL, MONIQUE D BARTHEL,
                                             ALEISA BEBEE, SEAN BEESON,
   23                                        RICHARD D. COE, PATRICIA COPE,
                                             BRITTANI CRAWFORD, KIRA M.
   24                                        CROSS, KORTNEY DELAWAY,
                                             ALLISON DORR, KENDALL
   25                                        DUSENBERRY, STACI ELLIS, LAURA
                                             ESTRADA, KYLE EVINGER, JEFFREY
   26                                        FEIG, ART FLORES, STEVEN FLORES,
                                             ROCHELLE FORSYTH, BRITTANY
   27                                        GEBHART, KYLEE GLASSCOCK,
                                             REGINA ANNE HARRIS, PATRICK
   28                                        HOBBS, LEIGH ANN HODGSON,

                                             -7-
                                      REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 8 of 11 Page ID #:2062




     1                                       VANESSA HOLUB, ALEXIS HOOD,
                                             DEBRA HUDSON, SCOTT KEERAN,
     2                                       VALERIE MELISSA KEERAN,
                                             MATTHEW KLEMMER, BRITTANY
     3                                       LAJOIE, JAMIE LAVERY, CARA
                                             LEDERGERGERBER, EMILY MAJER,
     4                                       BAMBI RENE MOREAU, DENINE
                                             PETERS, DANYALE PETTERSON,
     5                                       KRYSTAL RAMIREZ, MICHAEL
                                             ROGOZIK, MONICA ROGOZIK,
     6                                       MICHAEL COTY RYE, ALLISON
                                             SAELEE, LISA SCHNEIDER, MARK
     7                                       SCHNEIDER, MICHAEL K. SHOLAN,
                                             BUDDY SKIDMORE, KELLIE
     8                                       SUNDEED, ERIN TABER, MARIE
                                             TAUTRIM, MICHAEL TAUTRIM, EVAN
     9                                       TILLEMA, LANNA TINOCO, PETER
                                             VIOLAS, DEREK WHITE, PRESLEY
   10                                        WICK, REBECCA WILKEN, CASSIE
                                             ARDITO, RICHARD ARDITO, BRAD
   11                                        BEAUCHAMP, DAWN BEAUCHAMP,
                                             ALISA CLAWSON, KARA CLEMENT,
   12                                        MELISSA CONTRI, KARIN DONIS,
                                             ANGELA FAVIA, GARRETT
   13                                        GHAHYASI, JUSTIN HENDERSON,
                                             JUDIE JEAN KIRKSEY, BROOKE
   14                                        LANEY, LOGAN LAPORTE, MITCHELL
                                             LAPORTE, CLAUDIA MAJALCA,
   15                                        BRIAN O'LEARY, CARRIE O'LEARY,
                                             DESTINY PACHECO, SHAWN PRICE,
   16                                        DOMINIC RABANAL, CASEY
                                             SCANDLYN, ILENE SCANDLYN, LEE
   17                                        SKOLNICK, TROY SPRINGER,
                                             LINDSAY STRAGIER, JAEGER
   18                                        WOODSON and STEVEN HEIRSHBERG
   19 DATED: September 27, 2019              BRAUN & BRAUN LLP
   20
   21
   22                                        By: /s/ Adam H. Braun
                                             Adam H. Braun SBN 199544
   23                                        Joshua M. Moonesinghe SBN 316620
                                             10250 Constellation Blvd., Suite 1020
   24                                        Los Angeles, California 90067
                                             (310) 277-4777 Fax: (310) 507-0232
   25                                        adam@braunlaw.com
                                             josh@braunlaw.com
   26
   27
   28

                                             -8-
                                      REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 9 of 11 Page ID #:2063




     1                                       Attorneys for Defendants JUSTIN
                                             GALVAN, R.G., A MINOR, P.G., A
     2                                       MINOR, P.G., A MINOR, ESTATE OF
                                             KERI GALVAN, KEITH MINEO, and
     3                                       JESSICA DAVIES
     4 DATED: September 27, 2019             BROWNE GEORGE ROSS LLP
     5
     6
     7                                       By: /s/ Andrew A. August
                                             Andrew A. August SBN. 112851
     8                                       Kevin F. Rooney SBN 184096
                                             101 California Street, Suite 1225
     9                                       San Francisco, California 94111
                                             (415) 391-7100 Fax: (415) 391-7198
   10                                        aaugust@bgrfirm.com
                                             krooney@bgrfirm.com
   11                                        Attorneys for Defendant JULIE MCGINIS
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -9-
                                      REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 10 of 11 Page ID
                                 #:2064



  1
                                  ATTESTATION OF FILER
  2
            Pursuant to Local Rule 5-4.3.4, I, Bethany W. Kristovich, attest that the above
  3
      signatories have authorized this filing and concur in its content.
  4
  5
  6
                                                 /s/ Bethany W. Kristovich
  7                                              Bethany W. Kristovich
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -10-
                                         REPORT ON MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 661 Filed 09/27/19 Page 11 of 11 Page ID
                                 #:2065



  1                             CERTIFICATE OF SERVICE
  2        I hereby certify that on this 27th day of September 2019, I caused to be
  3 electronically filed the foregoing via the Court’s Electronic Case Filing (ECF)
  4 system. I understand that notification of this filing will be sent to all counsel of
  5 record in this matter who are on the Court’s CM/ECF service list.
  6
  7
                                                /s/ Bethany W. Kristovich
  8                                             Bethany W. Kristovich
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -11-
                                        REPORT ON MEDIATION
